The verdict in this case was rendered on June 24, 1893, in the court of common pleas, and a motion for a new trial was overruled and judgment rendered: on the verdict July 8, 1893. The bill of exceptions was signed on August 25, 1893, and filed on the next day. The petition in error was filed in the circuit court August 26, 1893, but no prsecipe for a summons in error issued until February 8, 1894; more than six months having thus elapsed between the rendition of the judgment and the issuing of the summons in error.
Counsel for the defendant in error now moves the court to set aside the issuing and service of the summons in error and to order the petition in error stricken from the files for want of authority of the clerk to issue such summons in. error and for want of jurisdiction of the circuit court to entertain, the petition in-error, and cited 16 O. S., 542, and 89 O. L., 45. The court granted the motion to set aside the issuing of service of summons in error and ordered the petition' in error stricken from the files as not filed within the time required by law.